In the

       United States Court of Appeals
                   for the Seventh Circuit
                      ____________________
No. 20-3500
JAMES MUNSON,
                                                  Plaintiff-Appellant,
                                  v.

STEVEN NEWBOLD and
WEXFORD HEALTH SOURCES, INC.,
                                               Defendants-Appellees.
                      ____________________

              Appeal from the United States District Court
                  for the Southern District of Illinois.
       No. 3:17-CV-1277-MAB — Mark A. Beatty, Magistrate Judge.
                      ____________________

    SUBMITTED FEBRUARY 16, 2022 * — DECIDED AUGUST 23, 2022
                   ____________________

   Before SYKES, Chief Judge, and BAUER and ROVNER, Circuit
Judges.


* We have agreed to decide the case without oral argument because the
briefs and record adequately present the facts and legal arguments, and
oral argument would not significantly aid the court. FED. R. APP.
P. 34(a)(2)(C).
2                                                 No. 20-3500

    SYKES, Chief Judge. James Munson, an Illinois prisoner,
sued the prison’s chief dentist and medical-services provider
raising Eighth Amendment claims under 42 U.S.C. § 1983
stemming from delays in his treatment for dental pain. The
district court entered summary judgment for the defendants,
finding no evidence that the delay could be attributed to the
dentist and no basis for holding the medical-services provid-
er liable under Monell. We affirm.
                       I. Background
    While Munson was an inmate at the Menard Correctional
Center, he developed sensitivity in two teeth because of old,
poorly fitted partial dentures. In April 2014 he went to the
prison’s dental unit as a walk-in complaining of a broken
tooth. Dr. Harry Henderson examined him and noted frac-
tured enamel and decay in both problem teeth. He advised
Munson that he was not a candidate for new partial dentures
but recommended extraction of the tooth with the more
serious deterioration. Munson consented to the extraction,
which was performed the same day. Dr. Henderson ex-
plained the benefits of removing the other problem tooth as
well, but Munson declined to proceed with a second extrac-
tion, so treatment of that tooth was postponed.
    Munson’s next regular dental examination, set for July 14,
had to be rescheduled because of a lockdown. Munson
asserts that the next day, July 15, he wrote a letter to
Dr. Steven Newbold, the prison’s chief dentist, complaining
of dental pain and seeking treatment for the other problem
tooth. He says he left the letter between the bars of his cell
for a shift officer to deliver. Dr. Newbold cannot recall
receiving the letter, nor did he record any such letter in
No. 20-3500                                               3

Munson’s chart, which was his practice upon receiving
prisoner correspondence.
    Because of successive lockdowns, Munson’s regular exam
was repeatedly rescheduled—to July 21, July 28, and finally
to August 5. When Dr. Henderson examined him again on
August 5, he explained the treatment options for the second
affected tooth. Munson consented to Dr. Henderson’s pro-
posal to numb his mouth and evaluate and treat the tooth as
needed. Dr. Henderson numbed Munson’s mouth for treat-
ment, but Munson left to take a legal call before treatment
could begin.
    Munson says he wrote a second letter to Dr. Newbold on
September 20 complaining about pain in the second, still-
untreated tooth. He claims that he again placed the letter
between his cell bars for a shift officer to deliver. Again,
Dr. Newbold cannot recall receiving the letter. Nor did he
record receipt of the letter in Munson’s chart, as was his
practice. In February 2015 Munson saw Dr. Henderson, who
treated the second sensitive tooth by removing the decay
and filling the cavity.
    In August and September 2016, Munson had a series of
appointments with Dr. Newbold to examine yet another
painful tooth and evaluate him for new partial dentures.
Dr. Newbold explained to Munson that replacing his partial
dentures would require attaching the replacement dentures
to the newly sensitive tooth. Dr. Newbold advised against
this because it would exacerbate Munson’s pain; he instead
recommended extracting the painful tooth. Munson did not
want to remove the tooth that day and had no further ap-
pointments with Dr. Newbold. Munson eventually received
4                                                       No. 20-3500

new partial dentures after his transfer to Lawrence Correc-
tional Center the following year.
     In November 2017 Munson brought this suit raising
Eighth Amendment claims against Dr. Newbold and
Wexford Health Sources, Inc., the corporation that contracts
with the Illinois Department of Corrections to provide
medical services to inmates at Menard. He alleged that
Dr. Newbold deliberately disregarded his pain by delaying
treatment for the second sensitive tooth, delaying new
partial dentures, and denying his request for desensitizing
gel. 1 After Dr. Newbold and Wexford moved for summary
judgment, Munson sought recruited pro bono counsel based
on his anticipated need to manage discovery of medical
evidence. A magistrate judge, presiding with the parties’
consent, denied the request because he found Munson’s
filings to be coherent and his case more likely to turn on
historical facts rather than medical evidence.
    The judge granted the defendants’ motion for summary
judgment, concluding that the evidence could not support
an inference that Munson’s dental problems were a serious
medical need or that Dr. Newbold even knew of his requests
for treatment for the second sensitive tooth. He also ruled
that the evidence was insufficient to attribute any delay in
treatment to Dr. Newbold, especially given Munson’s reluc-
tance to proceed with a course of treatment he disagreed
with. And the judge determined that Wexford could not be
held liable for damages without evidence that Munson


1 Munson also sued other prison dentists, but they were dismissed from
the case, and he does not challenge that ruling on appeal.
No. 20-3500                                                 5

experienced any constitutional harm. See Monell v. Dep’t of
Soc. Servs., 436 U.S. 658 (1978).
                       II. Discussion
   We review the magistrate judge’s summary-judgment
order de novo, viewing the record in the light most favorable
to Munson and drawing all reasonable inferences in his
favor. Burton v. Downey, 805 F.3d 776, 783 (7th Cir. 2015).
Summary judgment is appropriate if “there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” FED. R. CIV. P. 56(a).
    Munson’s appeal is largely limited to the judge’s ruling
that no evidence supported an inference that Dr. Newbold
was aware of his need for treatment for the second sensitive
tooth. He contends that the judge overlooked evidence that
he sent Dr. Newbold two letters in which he described his
pain, complained of delays in treating the tooth, and sought
treatment. Munson argues that because he left the letters
between the bars of his cell to be picked up, the judge should
have inferred that Dr. Newbold received them and knew of
his dental needs. See Stewart v. Wexford Health Sources, Inc.,
14 F.4th 757, 767 (7th Cir. 2021).
    Even if we infer that Dr. Newbold received Munson’s let-
ters, nothing in the record indicates that he was responsible
for a delay in treatment for an objectively serious medical
condition. An Eighth Amendment deliberate-indifference
claim has both objective and subjective elements; when the
claim is premised on inadequate medical care, the plaintiff
must prove that he suffered from an objectively serious
medical condition and that the defendant was subjectively
aware of and deliberately indifferent to that serious medical
6                                                 No. 20-3500

need. Id. at 763; Peterson v. Wexford Health Sources, Inc.,
986 F.3d 746, 752 (7th Cir. 2021). The subjective element
requires evidence that the defendant was aware of facts
supporting an inference that a substantial risk of serious
harm existed and in fact drew that inference. Stewart,
14 F.4th at 763. In other words, an Eighth Amendment
deliberate-indifference claim requires proof that the defend-
ant acted with a sufficiently culpable state of mind; mere
negligence or even gross negligence is not enough. Id. The
defendant must instead have “ignored a known risk.” Id.
(quotation marks omitted).
    The undisputed evidence shows that Dr. Henderson ex-
amined Munson as a walk-in patient in April 2014, and
Munson agreed to the extraction of one broken, decayed
tooth. But he declined to have the other problem tooth
extracted at that time. Munson’s regularly scheduled July 14
appointment was rescheduled because of lockdowns. The
next day, he sent the first of his two letters to Dr. Newbold.
The appointment was rescheduled to July 21 and then to
July 28 because of lockdowns. It is undisputed that
Dr. Newbold was not responsible for these delays. On
August 5 Munson saw Dr. Henderson again and consented
to treatment of the affected tooth. But he left to take a legal
call before Dr. Henderson could complete the treatment.
When Munson made that choice, he was aware that it some-
times took months to be scheduled for dental work. About
six weeks later, he sent a second letter to Dr. Newbold
complaining about Dr. Henderson’s failure to reschedule his
appointment. But by this time, Munson had passed up two
opportunities to treat the tooth—once when he declined to
have it extracted and once when he left the treatment room
to take a legal call.
No. 20-3500                                                    7

    These facts fall far short of demonstrating the state of
mind required to prove an Eighth Amendment violation.
Munson voluntarily walked away from treatment opportuni-
ties twice. His primary complaint was pain, which can be an
objectively serious medical condition, but Dr. Newbold
cannot be faulted for not construing his complaint as urgent
when Munson himself twice abandoned treatment when it
was offered. Nothing in the record supports an inference
that Dr. Newbold acted (or failed to act) in a manner demon-
strating a culpable state of mind—i.e., that he ignored a
known and substantial risk of serious harm. Accordingly, the
magistrate judge properly entered summary judgment for
Dr. Newbold.
    Munson also challenges the judge’s entry of summary
judgment for Wexford on his Monell claim. He asserts that
Wexford maintains a practice of cutting costs at the expense
of inmate well-being, particularly by removing teeth instead
of treating them. But he presented no evidence from which a
jury could find “systemic and gross deficiencies” in care,
Hildreth v. Butler, 960 F.3d 420, 426 (7th Cir. 2020) (quotation
marks omitted), or any prior pattern of constitutional viola-
tions resulting from a policy of removing teeth instead of
treating them, see Dean v. Wexford Health Sources, Inc., 18 F.4th
214, 236–37 (7th Cir. 2021). Moreover, Wexford cannot be
liable where, as here, Munson is unable to establish that he
was deprived of a federal right. See id. at 235.
   Finally, Munson argues that the judge did not adequately
consider the complexity of his case at the summary-
judgment stage when denying his motion for recruited pro
bono counsel. The judge, however, based this decision on a
reasonable evaluation of the factors discussed in Pruitt v.
8                                                 No. 20-3500

Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc). The judge
considered Munson’s ability to litigate the case himself,
discussing factors like his education level, dyslexia, and the
adequacy of his earlier filings. The judge also reasonably
concluded that Munson’s case depended not on complex
medical evidence but rather on historical facts, like whether
Dr. Newbold had ever received or read Munson’s letters.
                                                    AFFIRMED